DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This Office Action is in response to the Amendment filed on 07/27/2022.
Claims 1, 2, 5-12, and 15-20 have been examined and are pending in this application. Claims 1 and 11 are independent.
Claims 1, 2, 5-12, and 15-20 are allowed.
Response to Arguments/Remarks
Applicant has filed a Terminal Disclaimer on 07/27/2022, in response to a non-statuary double patent issue, addressed in the Final Office action mailed out on 05/27/2022.
The Terminal Disclaimer has been approved on 07/29/2022.
Claims 1, 2, 5-12, and 15-20 are allowed prior art and double patenting issues.
Examiner's Statement of reason for Allowance
The following is an Examiner’s statement of reasons for allowance:
A terminal disclaimer has been filed and has been approved, which obviate the only rejections that remained for this application. The reason for allowance is incorporated by the “Allowable Subject Matter” statement made in record in the Final Office Action mailed out on 05/27/2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439